                          IN THE UNITED STATES DISTRJCT COURT
                              FOR THE DISTRJCT OF DELAWARE


 IBSA INSTITUT BIOCHIMIQUE, S.A.,
 ALTERGON, S.A., and IBSA PHARMA
 INC.,

                  Plaintiffs,
                                                    Civil Action No. l:18-cv-00555-RGA
          V.

 TEVA PHARMACEUTICALS USA, INC.,


                  Defendant.



                                     MEMORANDUM OPINION

Jack B. Blumenfeld and Brian P. Egan, MORRJS , NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, DE; Jeffrey J. Oelke (argued), Ryan P. Johnson (argued), Laura T. Moran, and Eric
M. Majchrzak, FENWICK & WEST LLP, New York, NY; Erica R. Sutter, FENWICK & WEST
LLP, Mountain View, CA.

         Attorneys for Plaintiffs.

John W. Shaw, Karen E. Keller, and Nathan R. Hoeschen, SHAW KELLER LLP, Wilmington,
DE; J.C. Rozendaal (argued), Kristina Caggiano Kelly (argued), Michael Joffre, and Deirdre M.
Wells, STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C., Washington, DC.

         Attorneys for Defendant.




August   j_h_, 2019
~ ,,D
    ~   Presently before me is the issue of claim construction of multiple terms in U.S. Patent No.

7,723 ,390 ('" 390 Patent"). (D.I. 70). I have considered the Parties' Joint Claim Construction Brief

and supplemental submissions. (Id. ; D.I. 97, 98). I heard oral argument on June 27, 2019. (D.I.

94 ("Tr.")).

I.      LEGAL STANDARD

     A. Claim Construction

        " It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude." Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en bane) (citation omitted). "' [T]here is no magic formula or catechism for

conducting claim construction. ' Instead, the court is free to attach the appropriate weight to

appropriate sources ' in light of the statutes and policies that inform patent law. "' Soft View LLC v.

Apple Inc., 2013 WL 4758195 , at *1 (D. Del. Sept. 4, 2013) (quoting Phillips, 415 F.3d at 1324)

(alteration in original). When construing patent claims, a court considers the literal language of

the claim, the patent specification, and the prosecution history. Markman v. Westview Instruments,

Inc. , 52 F.3d 967, 979-80 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370 (1996). Of these sources,

"the specification is always highly relevant to the claim construction analysis. Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term." Phillips, 415 F.3d at

1315.

        "[T]he words of a claim are generally given their ordinary and customary meaning .. ..

[This is] the meaning that the term would have to a person of ordinary skill in the art in question

at the time of the invention, i.e., as of the effective filing date of the patent application." Id. at

1312-13. "[T]he ordinary meaning of a claim term is its meaning to [an] ordinary artisan after

reading the entire patent." Id. at 1321. " In some cases, the ordinary meaning of claim language
as understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted meaning

of commonly understood words." Id. at 1314.

       When a court relies solely on the intrinsic evidence-the patent claims, the specification,

and the prosecution history-the court' s construction is a determination oflaw. See Teva Pharm.

USA, Inc. v. Sandoz, Inc. , 135 S. Ct. 831 , 841 (2015). The court may also make factual findings

based on consideration of extrinsic evidence, which "consists of all evidence external to the patent

and prosecution history, including expert and inventor testimony, dictionaries, and learned

treatises." Phillips, 415 F.3d at 1317-19. Extrinsic evidence may assist the court in understanding

the underlying technology, the meaning of terms to one skilled in the art, and how the invention

works. Id. Extrinsic evidence, however, is less reliable and less useful in claim construction than

the patent and its prosecution history. Id.

       "A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent." Renishaw PLC v. Marposs Societa ' per Azioni,

158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that "a claim interpretation that would exclude

the inventor' s device is rarely the correct interpretation." Osram GMBH v. Int 'l Trade Comm 'n,

505 F.3d 1351 , 1358 (Fed. Cir. 2007) (citation omitted).

   B. Indefiniteness

        "[A] patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 572

U.S. 898, 901 (2014); see also 35 U.S .C. § 112 ("The specification shall conclude with one or

more claims particularly pointing out and distinctly claiming the subject matter which the

                                                  2
inventor ... regards as the invention."). A patent claim is sufficiently definite if it is "precise

enough to afford clear notice of what is claimed, thereby apprising the public of what is still open

to them." Nautilus , 572 U.S . at 909 (cleaned up).

        "Indefiniteness is a question of law" to which the general principles of claim construction

apply. Eli Lilly & Co. v. Teva Parenteral Meds., Inc. , 845 F.3d 1357, 1370 (Fed. Cir. 2017). A

claim term "is indefinite if its language ' might mean several different things and no informed and

confident choice is available among the contending definitions. "' Media Rights Techs., Inc. v.

Capital One Fin. Corp., 800 F.3d 1366, 1371 (Fed Cir. 2015) (quoting Nautilus , 572 U.S. at 911

n.8).

II.     BACKGROUND

        The patent-in-suit relates generally to pharmaceutical compositions for thyroid hormones.

('390 Patent at 1:6-7). The patent descends from an Italian priority application. (See D.I. 71-1 ,

Exh. 0 (Italian application) ; see also D.I. 71-1 , Exh. P (February 11 , 2019 translation of Italian

application)).

        The specification discusses only the T3 and T 4 thyroid hormones. (See ' 3 90 Patent at 1: 11-

16). The body also produces Tl and T2 thyroid hormones. (Tr. at 13:15-20). The numbers (one

through four) refer to the number of iodine atoms attached to the base molecule, thyronine. (Id.).

        The Parties dispute the proper construction of terms in claims 1, 7, and 8:

         1. A pharmaceutical composition comprising thyroid hormones or their sodium
        salts in the form of either:

                 a) a soft elastic capsule consisting of a shell of gelatin material containing a
                 liquid or half-liquid inner phase comprising said thyroid hormones or their
                 salts in a range between 0.001 and 1% by weight of said inner phase,
                 dissolved in gelatin and/or glycerol, and optionally ethanol, said liquid or
                 half-liquid inner phase being in direct contact with said shell without any
                 interposed layers, or

                                                    3
                    b) a swallowable uniform soft-gel matrix comprising glycerol and said
                    thyroid hormones or their salts in a range between 0.001 and 1% by weight
                    of said matrix.

            7. The pharmaceutical composition according to claim 1, having an outer coating
            which simplifies ingestion.

            8. The pharmaceutical composition according to claim 1, wherein the material of
            the capsule contents or the swallowable uniform soft-gel matrix includes a
            plasticizer to control its hardness.


('390 Patent, claims 1, 7, 8 (disputed terms italicized)).

III.        CONSTRUCTION OF DISPUTED TERMS

       1.        "thyroid hormones or their [sodium] salts"

            a.      Plaintiffs ' proposed construction:

                    Plain and ordinary meaning: "one or more thyroid hormones or their [sodium]
                    salts"

            b.      Defendant 's proposed construction:
                    Plain and ordinary meaning: multiple thyroid hormones or sodium salts of
                    multiple thyroid hormones

            c.      Court 's construction:
                     "one or more thyroid hormones or their [sodium] salts"

            The Parties agree that this claim covers compositions that contain more than one type of

thyroid hormone. 1 (See D.I. 70 at 3-20). They disagree, however, whether the claim covers

compositions that contain only one type of thyroid hormone. (Id.).

            Defendant argues that "hormones," a plural noun, necessarily means that the claim

requires more that one type of hormone. (Id. at 5). Thus, it argues, the plain and ordinary




1
 The analysis for "hormones" and "their [sodium] salts" is the same. Thus, while I discuss only
hormones, the conclusions I reach apply equally to both terms.
                                               4
meaning is "beyond dispute" and controls the outcome of this claim construction. (Id.). I

disagree.

       The meaning of hormones, in the context of the claim alone, is not so clear. First, if the

term is construed only with reference to the language of the claim, there is nothing to indicate to

a POSA that the applicant meant multiple types of hormones as opposed to multiple hormone

molecules. The Parties do not dispute that, in the overall context of the Patent, the claim is

clearly referring to types of hormones. (Tr. at 13 :2-6). That understanding, however, is not

ascertainable merely by reading the claim. Second, although a plural noun is often used to refer

to more than one thing, the plural is also used to capture the singular in everyday speech. To use

a modified example of what I suggested during oral argument, when driving through Montana, I

have seen signs saying, "Beware ofrattlesnakes." (See id. at 16:22-17:9). When I saw this, I

understood that a single rattlesnake was something to be wary of. The plural is used to capture

the singular. Another example (this time adopting the golf theme presented by Defendant during

argument), on a golf course there are often signs that say something to the effect of, "Watch for

flying golf balls." That sign, of course, means to watch for one or more flying balls-it is using

the plural to capture the singular. Thus, I find that the meaning of "hormones" is not readily

determined from the claim alone.

       Plaintiffs argue that the specification would indicate to a POSA that, in the context of the

' 390 Patent, "hormones" means one or more. (D.I. 70 at 3-5 ; 12-17). They support their

position by citing multiple instances in the specification where the applicant described his

invention as containing, "thyroid hormones, in particular T3 and/or T4." (Id. ; see also ' 390

Patent at 2:57-63 , 4:7-9, 6:13-18, 9:21-27). They also point out that Defendant' s construction



                                                 5
requires an undisclosed additional thyroid hormone and reads out most of the embodiments

described in the specification:


       The '390 patent contains 36 example compositions, but not a single example
       composition contains T3 or T4 combined with another hormone. Five of the 36
       example compositions contain T3 and T4, while the other 31 example compositions
       contain either T3 or T4, mirroring the "T3 and/or T4" language from the
       specification. In fact, no other thyroid hormone is mentioned anywhere in the
       specification.

(D.I. 70 at 12 (citation omitted)). Defendant responds that the "and/or" language of the

specification, and the absence of any embodiment with a hormone other than T3 or T4, does not

indicate that a third hormone cannot be present in the composition. (Id. at 7-10). At argument,

however, Defendant was unable articulate a reason why, based on the disclosure in the

specification, the applicant would have claimed compositions that contain only more than one

hormone. (Tr. at 14:13-16:9).

       I do not find Defendant's position persuasive. It is not reasonable to construe

"hormones" as excluding the majority of embodiments of the invention. Nor is it reasonable to

read the claims as requiring an undisclosed third hormone when just one of the disclosed

hormones is present in the composition. Thus, I find that a POSA reading the specification

would conclude, based on the examples in the specification and the repeated use of "thyroid

hormones, in particular T3 and/or T4," that "hormones" in the claim refers to one or more

hormones. 2




2
  Other courts have construed plural nouns as encompassing the singular when, in the context of
the patent, such a construction was appropriate. See, e.g. , Yodlee, Inc. v. Plaid Techs., Inc., 2016
WL 204372, at *6 (D. Del. Jan. 15, 2016) (construing "list of addresses" as covering a list with
just one address); Flash Seats, LLC v. Paciolan, Inc. , 2010 WL 184080, at *8-9 (D. Del. Jan. 19,
2010) (construing "asks" as "one or more asks"); see also Versa Corp. v. Ag-Bag Int '! Ltd., 392
                                                 6
        Accordingly, I will construe "thyroid hormones or their [sodium] salts" as "one or more

thyroid hormones or their [sodium] salts."

   2.        "half-liquid"

        a.      Plaintiffs ' proposed construction:

                Plain and ordinary meaning: semiliquid, i.e., having a thick consistency between
                solid and liquid

        b.      Defendant 's proposed construction:

                Indefinite.

                Alternatively, "a non-solid, non-paste, non-gel, non-slurry substance"

        c.      Court 's construction:

                Indefinite.
        The Parties agree that the intrinsic record does not define "half-liquid." (D.I. 70 at 24).

They disagree, however, whether the term is amenable to construction.

        Plaintiffs argue for a "plain and ordinary meaning" construction based on their position

that "half-liquid" is synonymous with "semi-liquid." (Id. at 21-24). The intrinsic record does

not, however, support such an understanding. Plaintiffs argue that a POSA would understand

that the two terms are synonymous based on (1) the Italian priority application' s use of

"semiliquido," (2) the '390 Patent's specification' s use of "half-liquid" in a manner that is




F.3d 1325, 1330 (Fed. Cir. 2004) ("[I]n context, the plural can describe a universe ranging from
one to some higher number, rather than requiring more than one item."). This indicates that
there is no one correct method of claiming a singular. Thus, I do not find Defendant's argument
that "a" or "an" is understood in patent law to mean "one or more" to be probative of the proper
construction ofthis claim term. (See D.I. 70 at 11). The fact that other patents may use "a" or
"an" to communicate "one or more" is not a proper consideration for construing "hormones" in
the context of the '390 Patent.
                                                 7
consistent with a POSA' s understanding of "semi-liquid," and (3) uses of the term "half-liquid"

in extrinsic evidence.

       The Italian priority application is minimally probative of the meaning of half-liquid.

Plaintiffs argue that a POSA would understand, based on the Italian priority application' s use of

"semiliquido," that half-liquid means semi-liquid. 3 (Id. at 21; see also D.I. 71-1 , Exh. 0 at

IBSATIR-00000576, -579-81). To support their argument, Plaintiffs rely on extrinsic evidence,

that is, they commissioned a professional translation of the priority application. (See D.I. 71-1 ,

Exh. P (2019 English translation ofitalian priority application)). Plaintiffs' retranslation of the

Italian priority application is not, however, good evidence of what the applicant meant by

"semiliquido." A comparison of Plaintiffs' translation of the Italian application' s "Field of

Invention" and "Prior Art" sections against those portions of the ' 390 Patent's specification

quickly reveals that the applicant and the translator regularly interpret words and phrases

differently. (Compare '390 Patent at 1:6-4:51 , with D.I.71-1 , Exh. Pat 2-11). The inconsistency

between the two translations is likely because translation requires the translator to use judgment.

I must assume the applicant used his judgment, and knew what he meant to communicate, when

he translated the Italian priority application into English for the purpose of filing a U.S. patent

application. That translation is significantly more probative of what the applicant meant than a

litigation-inspired translation done in 2019. The best evidence of what the applicant meant are

the words he chose. Thus, I do not give the Italian priority application, or Plaintiffs' translation

of that application, any weight in claim construction.




3
  I am quite sure that, for purposes of claim construction, a POSA is not required to be fluent in
Italian, and thus I am dubious that Italian-language materials, even if part of the intrinsic record,
inform a POSA' s understanding of what the patent claims.
                                                  8
       The specification' s use of "half-liquid" similarly does not support redefining that term as

semi-liquid. Plaintiffs argue that the applicant' s citation to pharmaceutical references that use

the term "semi-liquid" means he understood half-liquid as meaning semi-liquid. (D.I. 70 at 21-

23). I do not agree with Plaintiffs' conclusion. It seems more likely to me that the applicant' s

citation to references that use the term "semi-liquid," coupled with his choice to use the term

"half-liquid," indicates that he was aware of the term of art and chose not to use it.

       The prosecution history provides additional support for the conclusion that the applicant

understood "semi-liquid" and "half-liquid" to have different scopes. During prosecution, the

applicant proposed a set of claims that included the term "semi-liquid" :


       20. (New) Pharmaceutical composition comprising thyroid hormones or their salts
       in soft elastic capsules consisting of a shell of gelatin material and containing a
       liquid or half-liquid inner phase or in swallowable uniform soft-gel matrices of
       gelatin, wherein the inner phase of the soft elastic capsule and the swallowable
       uniform soft-gel matrix comprise ethanol, glycerol, or mixtures thereof.



       24. (New) The composition according to claim 20, wherein soft elastic capsule
       includes an inner phase consisting of a paste or a gel comprising gelatin and a liquid
       or semi-liquid vehicle consisting of ethanol, glycerol or a mixture thereof.

('390 Patent File History: Response to Office Action (April 12, 2005) at 3 (D.I. 71-1 , Exh. Cat

IBSATIR-00000776) (emphasis added); see also ' 390 Patent File History: Examiner' s

Amendment (Jan. 12, 2010) at 3 (D.I. 71-1 , Exh. Nat IBSATIR-00001016 (allowing original

claim 20 to issue as claim 1))). The applicant later amended the application to remove proposed

claim 24.4 ('390 Patent File History: Response to Office Action (Oct. 26, 2006) at 3 (D.I. 71-1 ,




4
  Had proposed claim 24 issued, guiding principles of claim construction would have strongly
favored "half-liquid" and "semi-liquid" having distinct meanings. See Amgen Inc. v. Sandoz
                                                  9
Exh. Eat IBSATIR-00000838)). I view this prosecution history as evidence that the applicant

did not mean "semi-liquid" when he used the term "half-liquid." He was clearly aware of the

term and could easily have used "semi-liquid" in claim 1, the independent claim. He, however,

chose not to. He chose to eliminate "semi-liquid" from the claims entirely. Thus, the

specification and prosecution history indicate the opposite of Plaintiffs' proposition. Far from

showing that the applicant understood the two terms as synonymous, the record indicate that the

applicant knew the term "semi-liquid" and intentionally chose not to use it.

       The extrinsic evidence identified by Plaintiffs is minimally probative and unpersuasive.

Plaintiffs look first to an 1896 definition of "semiliquid" to support their argument that "half-

liquid" is a synonym. (D.I. 70 at 30-31). A late 19th-century edition of Webster' s International

Dictionary defines "semiliquid" as "half liquid; semifluid." (D.I. 71-1 , Exh. HH at 1308). I do

not find this evidence persuasive as to the meaning of "half-liquid" in the context of the ' 390

Patent. The purpose of claim construction is to determine the meaning of claim terms to a POSA

at the time of the invention. It is important to focus on language at the time of invention because

language evolves over time. Thus, a dictionary entry from more than a century prior to the

relevant date, defining a term other than the claim term, carries essentially no weight in

determining the meaning of the term.

       Plaintiffs further point to a handful of patents as support for their argument that a POSA

understands the term "half-liquid." They argue, "The cited patents use the term ' half-liquid'




Inc., 923 F.3d 1023, 1031 (Fed. Cir. 2019) ("[D]ifferent claim terms are presumed to have
different meanings." (quoting Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379,
1382 (Fed. Cir. 2008)).
                                                 10
without providing any express definition, refuting [Defendant' s expert' s] claim that one would

have been necessary to understand it." (D.I. 70 at 29). I do not find this argument persuasive.

The extrinsic patents identified by Plaintiff are not persuasive evidence of what "half-liquid"

means in the context of the ' 390 Patent. The four pre-priority date patents identified by Plaintiff

each describe pharmaceutical compositions in "half-liquid bases." (See D.I. 71-1 , Exh. Z at 8-9

(Plaintiffs expert' s summary of the patents; D.I. 71-1 Exhs. AA-DD (patents identified by

Plaintiff)). Notably, the ' 390 Patent does not mention a "half-liquid base." Plaintiff, however,

does not address that issue. It is my opinion that, if a term was not used in the art outside of

patents and was used in patents only in combination with another term, it is exceedingly unlikely

that the term was a term of art at the relevant date.

       Plaintiffs also look to their expert for support of their position that "half-liquid" is a term

of art meaning "semi-liquid." (Id. at 29-30). Plaintiffs' expert' s opinion is, however, drawn

exclusively from his review of the patents and dictionary definition that I discuss above. (Se e

D.I. 71-1 , Exh. Z at ,r,r19-22). He admitted during his deposition that he is not aware of any

other support in the art for understanding "half-liquid" to mean " semi-liquid." (D.I. 86 at

164:11 -165 :12). Thus, as I do not find the sources that Plaintiffs' expert relies on to be anything

more than unconvincing data points, I do not give his opinion on this matter any weight. 5

       In sum, the intrinsic record indicates that the applicant knowingly chose not to use the

term "semi-liquid" and the extrinsic record provides no support for a conclusion that the term




5
 Plaintiffs' expert' s declaration is, of course, extrinsic evidence. In essence, the expert' s
ultimate opinion about the meaning of "half-liquid" is a legal opinion, which is outside his area
of expertise. That is why expert opinions on claim construction are usually worthless.
                                                    11
"half-liquid" is identical in scope to "semi-liquid." Thus, I will not adopt Plaintiffs' position that

"half-liquid" means "semi-liquid."

       As the record does not support construing "half-liquid" to mean "semi-liquid," I must

consider whether the record discloses a reasonably certain meaning for "half-liquid."

       I start with the language of the claim itself. From the claim, a POSA would understand

that "half-liquid" does not mean liquid. (See ' 390 Patent, claim 1 (claiming a "a liquid or half-

liquid inner phase" (emphasis added)). A POSA would also understand, based on the applicant' s

use of the word "liquid," that a half-liquid is not a solid. It is not clear from the claims, however,

what manner of substance qualifies as a half-liquid.

       I next look to the specification for guidance on the meaning of "half-liquid." The ' 390

Patent specification includes "half-liquid" in a list that includes pastes and gels. (' 390 Patent at

7:65-8 :2 ("In particular, said soft capsule contains an inner phase consisting of a liquid, a half-

liquid, a paste, a gel, an emulsion or a suspension comprising the liquid (or half-liquid) vehicle

and the thyroid hormones together with possible excipients in suspension or solution."). A

POSA would understand that this language is meant to indicate that a half-liquid is not, or at

least is not necessarily, a gel or a paste. A half-liquid is some category of matter that is not

identical to those that may be classified as gel or paste.

        The prosecution history is the final piece of intrinsic evidence that I consider when

construing a claim term. During the ' 390 Patent' s prosecution, the applicant distinguished at

least one type of gel and one type of slurry from the claimed "half-liquid." To overcome an

obviousness rejection, the applicant stated that the invention claimed in the ' 390 Patent "is not a

macromolecular gel-lattice matrix." (' 390 Patent File History: Response to Office Action

(April 23, 2008) at 4-5 (D.I. 71-1 , Exh. I at IBSATIR-00000938-39) (emphasis in original)). In

                                                  12
response to another obviousness rejection, the applicant clarified that a liquid or half-liquid is not

a "high concentration slurry." ('390 Patent File History: Response to Office Action (Nov. 19,

2008) at 6 (D.I. 71-1 , Exh. Kat IBSATIR-00000964)). The full scope of the applicant's

disclaimers is not clear from my review of the intrinsic record, but it is clear that the applicant

disclaimed some portion of the claim's scope that might otherwise qualify as a half-liquid.

         Turning now to extrinsic evidence of the meaning of "half-liquid," the record reflects that

the Parties' experts do not know what manner of substance meets the half-liquid limitation of the

claim. When asked how a person could know that something is not a half-liquid inner phase,

Plaintiffs' expert responded that he didn't know. (D.I. 86 at 50:7-14). He also testified that

some slurries and some gels may be half-liquid but could not articulate a boundary. (Id. at 99:4-

18; 123:16-124:4; 129:10-130:2). In his declaration, Plaintiffs' expert notes that the distinction

between the disclaimed macromolecular gel-lattice matrices and high concentration slurries is

nuanced. (D.I. 71 -1, Exh. Z at ,r 25). He does not, however, attempt to characterize which

substances are half-liquid. (See id.).

             Defendant' s expert' s strikingly short declaration states that "half-liquid" does not have a

meaning in the art and that the specification does not clarify the term' s meaning. (D .I. 71-1 ,

Exh. Y at ,r,r 18-20). Although his declaration is brief, I do credit Defendant' s expert' s testimony

as he has a great deal of relevant personal experience and education in pharmaceuticals. (Id. at

,r,r 2-8).    On balance, considering Plaintiffs' expert' s difficulty articulating the boundaries of

"half-liquid," I think that, almost by default, Defendant' s expert' s opinion that half-liquid is not a

well-known term in the art must be right.

             Taken together, the record is unclear on the meaning of "half-liquid." The intrinsic record

teaches us a few things that are not a half-liquid by outlining some of the boundaries of the claim

                                                       13
term. The intrinsic and extrinsic records are, however, devoid of any indication of what defines

a half-liquid. There is nothing to put a POSA on notice of what a half-liquid is. This ambiguity

renders it impossible for a POSA to know, with reasonable certainty, whether they are dealing

with a half-liquid within the meaning of the claim. Thus, I find that "half-liquid" is indefinite as

a matter of law.


   3.        "uniform soft-gel matrix"

        a.      Plaintiffs ' proposed construction:

                Plain and ordinary meaning: "homogeneous soft-gel matrix"

        b.      Defendant 's proposed construction:

                "composition containing active drug particles uniformly dispersed in an
                unencapsulated gel matrix"

        c.      Court 's construction:
                "composition containing active drug particles uniformly dispersed in a single
                phase with no outer shell that can be distinguished from the bulk of the soft-gel
                matrix, except for external additive layers like enteric layers or layers facilitating
                swallowing"

        The Parties' dispute on this term is the narrow question of how to properly capture the

language used by the applicant in the specification and prosec_ution history. The Parties agree

uniform means uniformly dispersed. (Tr. at 68:13-2 1). The Parties also agree that external

additive layers, like enteric layers or layers to facilitate swallowing, fall within the scope of the

term. (See Tr. at 79:12-18, 80:11-14). They further agree that the outer layer must have a reason

for being there- a defined purpose consistent with the purposes described in the specification.

(See id. at 77:4-9, 79:4-8).

        The intrinsic record provides two indications of the meaning of "uniform soft-gel

matrix." First, the specification describes "uniform soft-gel matrix" as "constituted of a single

                                                  14
phase and ... not provided (except for putative external additive layers like enteric layers or

layers facilitating the swallowing) with an outer shell which could be distinguished from the bulk

of the soft-gel matrix." ('390 Patent at 9:28-32). Second, to overcome an obviousness rejection

during the prosecution of the Patent, the applicant explained that the "uniform soft-gel matrix"

embodiment:


       is made up of a single, uniform, gelatinous phase. Thus, in [the] embodiment ...
       there is neither a discernible capsule filling as such (as in Veronesi [U.S. Patent No.
       5,814,338]), nor an "outer" gelatine layer or an "inner" silicon layer (see claim 1 of
       Veronesi). Stated in other words, a Veronesi-type multilayer texture is clearly
       excluded by the very wording "uniform softgel matrix" which appears in claim 1.

('390 Patent File History: Response to Office Action (Oct. 26, 2006) at 5 (D.I. 71-1 , Exh. Eat

IBSATIR-00000840)). Together, the intrinsic record indicates that the distinction between a

soft-gel capsule and a soft-gel matrix with an additive layer is the nature of the outer coating. A

capsule is filled with the active drug while an additive layer is applied to a fully formed soft-gel

matrix. Whether something is a capsule versus an additive layer is, however, a factual question

that a POSA can opine on.

       The specification clearly sets out what the applicant meant by "uniform soft-gel matrix."

The prosecution history does not clearly change or add to that meaning. Thus, I will construe

"uniform soft-gel matrix" according to the specification as "composition containing active drug

particles uniformly dispersed in a single phase with no outer shell that can be distinguished from

the bulk of the soft-gel matrix, except for external additive layers like enteric layers or layers

facilitating swallowing"




                                                  15
   4.        "outer coating which simplifies ingestion"

        a.      Plaintiffs ' proposed construction:

                No construction necessary.

        b.      Defendant 's proposed construction:

                "additional outer layer that reduces the friction between the capsule and the
                patient' s esophagus"

        c.      Court 's construction:

                None.
        " [T]here no real dispute as to the scope ofthis claim." (D.I. 70 at 50). It is not clear how

the Parties understanding of the term differs, if at all. The Parties only clear dispute is whether

"outer coating which simplifies ingestion" should be construed. I find that no construction is

necessary.

        The plain language of the claim does not lend itself to Defendant' s construction. That is,

it is not clear tµat "simplifies ingestion" should be limited to a reduction in friction between the

capsule and a patient' s esophagus. It is also not clear that "outer coating" requires something

"additional" to the outer surface of the capsule described in claim 1.

        The specification describes one purpose of an "outer layer," but that description is not

lexicography for the term "outer coating." The detailed description of the invention explains:


        Besides (or instead of) possible enteric layers, the capsules or swallowable uniform
        soft-gel matrices according to the present invention can also be provided with
        additional outer layers which simplify ingestion, i.e. consisting of excipients which
        reduce the friction between the capsule and the patient's esophagus.

(' 390 Patent at 6:49-55). Defendant argues that its construction merely copies the specification' s

discussion of "layers which simplify ingestion" to clarify an otherwise ambiguous claim term.
                                                  16
(D.I. 70 at 48). I do not find Defendant' s argument persuasive. It is true that the use of an "i.e."

phrase can be strong evidence of an applicant's characterization or definition of her invention.

See SkinMedica, Inc. v. Histogen Inc. , 727 F.3d 1187, 1200 (Fed. Cir. 2013) ("[A] patentee's use

of 'i.e.' signals an intent to define the word to which it refers." (citation omitted)). Where, as

here, the applicant uses "i.e." to define a different term than the one that appears in the claim, the

importance of such definitional language is less clear. It is not clear from this passage that the

applicant meant to disclaim all ingestion-assisting coatings (as opposed to layers) other than

those that help with swallowing. Thus, I will not construe this term as limited in that way.

Instead, I find that no construction of this term is necessary.


    5.        "the capsule contents or the swallowable uniform soft-gel matrix includes a
              plasticizer to control its hardness"

         a.      Plaintiffs ' proposed construction:

                 No construction necessary.

         b.      Defendant's proposed construction:

                 Indefinite.

         c.      Court 's construction:

                 Plain and ordinary meaning.

         Defendant argues that this term is indefinite. The crux of its argument is this: "It is

unclear how a liquid or half-liquid can be ' hard,' how someone can ' control [the] hardness' of a

liquid or half-liquid, or how someone would test to determine if they are ' control[ling] [the]

hardness ' of a liquid or half-liquid." (D.I. 70 at 52 (alterations in original)). Defendant does

note, citing Wikipedia, that "hardness" in the context of a liquid typically relates to mineral

content. (Id. at 56). Defendant does not, however, cite any expert testimony or reliable evidence

                                                   17
to support its position that hardness has no other meaning or couldn't mean mineral content in

the context of the claim. (See Tr. at 98 :6-15 (explaining that Defendant' s expert did not address

"hardness")). Defendant' s position, appealing to "common sense," does not meet the clear and

convincing evidence standard for finding indefiniteness.

       As neither Party proposes a construction for this term, I will construe it as having its plain

and ordinary meaning. I express no opinion at this time on whether the plain and ordinary

meaning makes logical sense in the context of this patent.


IV.    CONCLUSION

       Within five days the parties shall submit a proposed order consistent with this

Memorandum Opinion.




                                                 18
